Citation Nr: 9929664	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-06 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
including bronchitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1976 to December 
1985.

This appeal arises from a rating decision of December 1994 
from the Nashville, Tennessee, Regional Office (RO).


REMAND

The veteran claims that he was exposed to chemicals during 
service.  October 1995 statements from a private physician 
indicate that the veteran reported chemical exposure during 
service and that part of his pulmonary problems were related 
to this claimed chemical exposure.  Therefore, there is 
competent evidence linking the veteran's present pulmonary 
disorder to service.  Caluza v. Brown, 7 Vet.App. 498 (1995). 

Other than testifying that he was exposed to Tide detergent 
which caused his skin to break out during service, the 
veteran has not specified the chemicals that he was exposed 
to during service nor has he specified the circumstances of 
his exposure.  Accordingly, this case will be returned to the 
RO for the veteran to provide the names of the chemicals that 
he was exposed to and the circumstances of his exposure.

The veteran has not received a VA examination in conjunction 
with his claim of service connection for a pulmonary 
disorder.  Accordingly, this case will be returned to the RO 
for examination of the veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran provide specific information 
concerning his claimed chemical exposure, 
including the type of chemical and the 
circumstances of exposure.  

2.  Following receipt of the above 
information, the RO should request that 
the veteran be scheduled for a VA 
examination by a specialist in pulmonary 
medicine.  The RO should provide the 
examiner with the information from the 
veteran's statement concerning his 
claimed chemical exposure and the 
circumstances of exposure.  All 
appropriate tests and studies should be 
conducted.  The examiner should render an 
opinion, based on a review of the service 
medical records, post service records, 
and the veteran's statement concerning 
chemical exposure, as to whether the 
veteran's current pulmonary disorder is 
related to service or chemical exposure 
during service.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

3.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for a pulmonary disorder can be granted.  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


